[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            DECEMBER 28, 2006
                               No. 06-11665                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

          D. C. Docket Nos. 05-00035-CV-HL-7 & 03-00021 CR-HL

BENJAMIN WRIGHT,



                                                     Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                     Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                             (December 28, 2006)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     On October 13, 2004, we dismissed petitioner’s appeal of his sentence for
distribution of more than five grams of cocaine base based on the appeal waiver

contained in his plea agreement with the Government. United States v. Wright,

No. 04-12335 (11th Cir. 2004) (unpublished). Petitioner thereafter moved the

district court to vacate his sentence pursuant to 28 U.S.C. § 2255. The court

denied his motion, and we granted a certificate of appealability on the following

issues only:

      (1) Whether, in light of Clisby v. Jones, 960 F.2d 925, 936 (11th Cir.
      1992) (en banc), the district court was required to address all of the
      claims raised in [petitioner’s] motion to vacate his sentence pursuant
      to 28 U.S.C. § 2255.

      (2) If so, whether the district court violated Clisby by failing to
      address [petitioner’s] claim that, due to ineffective assistance from his
      counsel, he was deprived of a substantial assistance reduction,
      pursuant to U.S.S.G. § 5K1.1.

      We answer the first question in the affirmative. The court was required to

address all of petitioner’s claims. We answer the second question in the

affirmative as well; the court failed to address petitioner’s claim that due to the

constitutionally ineffective assistance of his attorney, he was deprived of a

potential substantial-assistance reduction of his base offense level at sentencing.

We therefore vacate the district court’s judgment and remand the case for

consideration of that claim.

      VACATED and REMANDED



                                           2